Citation Nr: 1820639	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  10-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

2. Entitlement to an effective date prior to September 12, 2013 for the award of service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He received the National Defense Service Medal, Vietnam Service Medal with three bronze stars, and Vietnam Campaign Medal with Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In May 2013, a videoconference hearing was held and the Veteran testified before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  In a February 2018 letter from the Board, the Veteran was notified that the VLJ who conducted the May 2013 hearing is no longer with the Board and was also presented with an opportunity to request another hearing.  In March 2018, the Veteran indicated that he did not want to appear at a new hearing.

The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. Service connection for a back injury was denied in an unappealed rating decision in September 1974.  A request to reopen the claim was denied in a May 2002 rating decision that was not timely appealed.

2. The application to reopen the claim for service connection for a back injury was filed on September 12, 2013.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 12, 2013 for service connection for residuals of a back injury have not been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. 3.1, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2).

VA shall construe any communication or action from a Veteran indicating intent to apply for one or more benefits as an informal claim.  For any informal claim received prior to March 24, 2015, VA is required to identify and act on such claims, provided such a claim identifies the benefit sought. 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it).
 
Medical evidence alone cannot be an informal claim; there must be intent to apply for a benefit. Brannon, 12 Vet. App. at 35.  VA's possession of medical evidence showing a particular diagnosis or causal connection may not provide a basis for the assignment of an earlier effective date.  The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the filing date of the application upon which service connection was eventually awarded. Lalonde v. West, 12 Vet. App. 377, 382 (1999); see McGrath v. Gober, 14 Vet. App. 28 (2000).  

Analysis 

The Veteran was denied service connection for a back injury in an unappealed decision of the RO in September 1974, and a request to reopen the claim was denied in a May 2002 rating decision.  The May 2002 rating decision was not timely appealed.  The April 2014 rating decision which granted service connection for residuals of a back injury assigned an effective date of September 12, 2013, the date the Veteran submitted his request to reopen his service connection claim.  The Veteran asserts that the effective date for service connection for residuals of a back injury should be earlier because he began to have back pain much earlier than September 12, 2013.  

However, the effective date of an award of service connection based on an application to reopen a claim is assigned based on the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2); Lalonde, 12 Vet. App. at 382.  While sympathetic to the Veteran's belief that an earlier effective date is warranted; for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to September 12, 2013 for the grant of service connection for a back injury.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than September 12, 2013, and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b).  An effective date prior to September 12, 2013 for the grant of service connection for residuals of a back injury is not warranted.


ORDER

Entitlement to an effective date prior to September 12, 2013 for the award of service connection for residuals of a back injury is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran's claim for an increased rating for diabetes mellitus was remanded by the Board in September 2016 for a new VA examination.  The Veteran was scheduled for an examination in February 2017 but failed to appear.  In the February 2018 appellate brief, the Veteran's representative indicated that the Veteran did not appear for the examination because of troubles with his right leg that made it difficult to drive.  The Board finds that good cause has been shown for the failure to appear for the VA examination. See 38 C.F.R. § 3.655 (2017).  On remand, the Veteran should be afforded an opportunity to undergo another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant updated treatment records and associate them with the claims file.

2. Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected diabetes mellitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this remand, should be made available to the examiner designated to provide an opinion.

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's diabetes mellitus under the rating criteria.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


